UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington,D.C. 20549 Form10-Q (Mark One) þ QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended September 30, 2014 OR o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period fromto Commission File Number000-22405 Information Analysis Incorporated (Exact Name of Registrant as Specified in Its Charter) Virginia 54-1167364 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 11240 Waples Mill Road Suite 201 Fairfax, Virginia 22030 (703)383-3000 (Registrant's telephone number, including area code) Not applicable (Former name, former address and former fiscal year, if changed since last report) Indicate by check mark whether the registrant (1)has filed all reports required to be filed by Section13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12months (or for such shorter period that the registrant was required to file such reports), and (2)has been subject to such filing requirements for the past 90days. YesþNoo Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule405 ofRegulationS-T(§ 232.405 of this chapter)during the preceding 12months (or for such shorter period that the registrant was required to submit and post such files). YesþNoo Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of "large accelerated filer," "accelerated filer" and "smaller reporting company" inRule12b-2of the Exchange Act. Large accelerated filero Accelerated filero Non-acceleratedfilero Smaller reporting companyþ (Do not check if a smaller reporting company) Indicate by check mark whether the registrant is a shell company (as defined inRule12b-2of the Exchange Act). YesoNoþ As of November 12, 2014, 11,201,760 shares of common stock, par value $0.01 per share, of the registrant were outstanding. INFORMATION ANALYSIS INCORPORATED FORM 10-Q Index Page Number PART I. FINANCIAL INFORMATION Item 1. Financial Statements (unaudited except for the balance sheet as of December 31, 2013) 3 Balance Sheets as of September 30, 2014 and December 31, 2013 3 Statements of Operations and Comprehensive Income for the three months ended September 30, 2014 and 2013 4 Statements of Operations and Comprehensive Loss for the nine months ended September 30, 2014 and 2013 5 Statements of Cash Flows for the nine months ended September 30, 2014 and 2013 6 Notes to Financial Statements 7 Item 2. Management's Discussion and Analysis of Financial Condition and Results of Operations 12 Item 3. Controls and Procedures 15 PART II. OTHER INFORMATION Item 1. Legal Proceedings 16 Item 1A. Risk Factors 16 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 16 Item 3. Defaults Upon Senior Securities 16 Item 4. Other Information 16 Item 5. Exhibits 16 SIGNATURES 17 2 PART I - FINANCIAL INFORMATION Item1.Financial Statements INFORMATION ANALYSIS INCORPORATED BALANCE SHEETS September 30, December 31, (Unaudited) (see Note 1) ASSETS Current assets Cash and cash equivalents $ $ Accounts receivable, net Prepaid expenses and other current assets Notes receivable, current Total current assets Property and equipment, net Notes receivable, long-term Other assets Total assets $ $ LIABILITIES AND STOCKHOLDERS' EQUITY Current liabilities Accounts payable $ $ Commissions payable Deferred revenue Accrued payroll and related liabilities Other accrued liabilities Total current liabilities Commitments and contingencies Stockholders' equity Common stock, par value $0.01, 30,000,000 shares authorized; 12,844,376 shares issued, 11,201,760 shares outstanding as of September 30, 2014 and December 31, 2013 Additional paid-in capital Accumulated deficit ) ) Treasury stock, 1,642,616 shares at cost ) ) Total stockholders' equity Total liabilities and stockholders' equity $ $ The accompanying notes are an integral part of the financial statements 3 INFORMATION ANALYSIS INCORPORATED STATEMENTS OF OPERATIONS AND COMPREHENSIVE INCOME (Unaudited) For the three months ended September 30, Revenues Professional fees $ $ Software sales Total revenues Cost of revenues Cost of professional fees Cost of software sales Total cost of revenues Gross profit Selling, general and administrative expenses Commissions expense Income from operations Other income Income before provision for income taxes Provision for income taxes - - Net income $ $ Comprehensive income $ $ Income per common share: Basic $ $ Diluted $ $ Weighted average common shares outstanding: Basic Diluted The accompanying notes are an integral part of the financial statements 4 INFORMATION ANALYSIS INCORPORATED STATEMENTS OF OPERATIONS AND COMPREHENSIVE LOSS (Unaudited) For the nine months ended September 30, Revenues Professional fees $ $ Software sales Total revenues Cost of revenues Cost of professional fees Cost of software sales Total cost of revenues Gross profit Selling, general and administrative expenses Commissions expense Loss from operations ) ) Other income Loss before provision for income taxes ) ) Provision for income taxes - - Net loss $ ) $ ) Comprehensive loss $ ) $ ) Loss per common share: Basic $ ) $ ) Diluted $ ) $ ) Weighted average common shares outstanding: Basic Diluted The accompanying notes are an integral part of the financial statements 5 INFORMATION ANALYSIS INCORPORATED STATEMENTS OF CASH FLOWS (Unaudited) For the nine months ended September 30, Cash flows from operating activities Net loss $ ) $ ) Adjustments to reconcile net loss to net cash used in operating activities Depreciation and amortization Stock-based compensation Bad debt expense - Changes in operating assets and liabilities: Accounts receivable ) Prepaid expenses and other current assets ) Accounts payable and accrued expenses ) Commissions payable ) Deferred revenue ) Net cash used in operating activities ) ) Cash flows from investing activities Capital expenditures ) ) Payments received on notes receivable Increase in note receivable - ) Net cash used in investing activities ) ) Net decrease in cash and cash equivalents ) ) Cash and cash equivalents, beginning of the period Cash and cash equivalents, end of the period $ $ Supplemental cash flow information Interest paid $
